UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1155

CATHY MORRIS,

                Plaintiff – Appellant,

          v.

DORMA AUTOMATICS INCORPORATED; CAROLINA DOOR CONTROLS,
INCORPORATED,

                Defendants – Appellees,

          and

KMART CORPORATION,

                Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:09-cv-03267-DCN)


Submitted:   June 21, 2013                 Decided:   August 8, 2013


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Kevin Holmes, THE STEINBERG LAW FIRM, L.L.P., Charleston,
South Carolina, for Appellant.    Robert H. Hood, James B. Hood,
T. Happel Scurry, Deborah Harrison Sheffield, HOOD LAW FIRM,
LLC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Plaintiff Cathy Morris appeals from the district court’s

entry     of     summary       judgment    in     favor     of     defendants      Dorma

Automatics,       Inc.       (“Dorma”)    and    Carolina    Door    Controls,         Inc.

(“CDC”).         Morris posits a single assignment of error in her

opening brief, that is, whether the court incorrectly excluded

certain     of    her    trial    exhibits       pursuant    to    Rule     407   of    the

Federal     Rules       of    Evidence.     As    set   forth      below,    we   reject

Morris’s contention and affirm.

      Morris       initiated       this    suit      seeking       compensation         for

injuries she suffered on June 24, 2008, when she became stuck in

a set of recently installed automatic doors at a Kmart Store

located in Charleston, South Carolina. 1                    Prior to trial, Dorma

and   CDC      sought    to    exclude    from    evidence       seventeen    exhibits,

consisting of work orders, service reports, and warranty bills,

that Morris intended to offer in support of her manufacturing

defect claim.           The district court granted the motion in part,

excluding five documents under Federal Rule of Evidence 407. 2




      1
       For purposes of our review of the district court’s summary
judgment award, we recite the facts in the light most favorable
to Morris, as the nonmoving party.     See Durham v. Horner, 690
F.3d 183, 185 n.3 (4th Cir. 2012).
      2
       In its entirety, Rule 407 of the Federal Rules of Evidence
provides that

(Continued)
                                            2
      The district court’s evidentiary ruling, which we review

for abuse of discretion, is the sole issue identified in this

appeal.     See United States v. Rooks, 596 F.3d 204, 209-10 (4th

Cir. 2010) (standard of review); Snyder v. Phelps, 580 F.3d 206,

217 (4th Cir. 2009) (“Appellant must raise in its opening brief

all   the   issues    it   wishes   the   court    to   address.”   (internal

quotation marks omitted)).

      In    an   order   explaining   its    ruling,    the   district    court

carefully    differentiated    between      the   proffered   documents    that

described measures actually implemented after June 24, 2008, and

those documents that did not. 3           See J.A. 167-79. 4     Morris does




      [w]hen measures are taken that would have made an
      earlier injury or harm less likely to occur, evidence
      of the subsequent measures is not admissible to prove:

             •   negligence;
             •   culpable conduct;
             •   a defect in a product or its design; or
             •   a need for a warning or instruction.

      But the court may admit this evidence for another
      purpose, such as impeachment or — if disputed —
      proving ownership, control, or the feasibility of
      precautionary measures.
      3
       In her brief, Morris mischaracterizes the district court’s
evidentiary ruling as excluding evidence that the court did not,
in fact, exclude.     Compare Br. of Appellant 16 (challenging
exclusion of August 14, 2008 work order (J.A. 76) and August 15,
2008 service report (J.A. 77)); with J.A. 174-75 (explaining
that those documents would be admitted provided that Morris
established a proper foundation).



                                      3
not dispute that the evidence excluded by the district court

describes measures taken that would have made her injury less

likely to occur, or that she intended to offer such evidence to

prove a defect in the automatic doors.                     Instead, she asks us to

craft     a    judicial     exception        to    Rule    407,     but    provides       no

justifiable reason for doing so. 5                   In these circumstances, we

readily       conclude    that    the    district        court    did   not     abuse    its

discretion       by   applying     Rule      407   and    excluding       the   two     work

orders (J.A. 74, 78), two service reports (J.A. 75, 80), and one

warranty       bill    (J.A.     81)    as   evidence      of    subsequent      remedial

measures.

        Pursuant to the foregoing, we affirm the judgment of the

district      court.      We     dispense     with   oral       argument   because       the

facts    and    legal     contentions        are   adequately      presented       in    the




    4
       Citations herein to “J.A. ___” refer to the contents of
the Joint Appendix filed by the parties in this appeal.
    5
       Morris devotes a significant portion of her brief to the
alternative argument that the excluded evidence should have been
admitted for the limited purpose of impeaching the defendants’
expert witness, who would have opined that the doors were
functioning properly.     Correct or not, this contention is
irrelevant.    Even were it proper impeachment, the contested
evidence would not have been admissible for substantive
purposes, and it could not save what Morris’s trial counsel has
conceded to be otherwise insufficient evidence.    See J.A. 163
(stating that “in light of [the district court’s] evidentiary
rulings . . . I really do not have sufficient evidence to
establish a defective product case”).



                                              4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    5